                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

            UNITED STATES OF AMERICA,


                                       CIVIL ACTION FILE NO.
                                       4:17-CR-00038-01-HLM-WEJ

            MICHAEL ANTHONY BARR

                Defendant.

                                     ORDER

                This case is before the Court on the Motion to

            Suppress filed by Defendant Michael Anthony Barr ("Mr.

            Barr") [67], as well as on the Non-Final Report and

            Recommendation of United States Magistrate Judge Walter

            E. Johnson [95] and Mr. Barr's Objections to the Non-Final

            Report and Recommendation [100].


AO 72A

(Rev. 8/8

2)
            I.   Standard of Review

                 When reviewing a magistrate judge's report and

            recommendation, 28 U.S.C. § 636 requires the district court

            to conduct "a de nova determination of those portions of the

            report . . . to which objection is made."         28 U.S.C. §

            636(b)(1). The Court therefore must conduct a de nova

            review of the report and recommendation if a party files a

            "proper, specific objection" to a factual finding contained

            therein. Macort v. Prem, Inc., 208 F. App'x 781, 784 (11th

            Cir. 2006); United States v. Gaddy, 894 F.2d 1307, 1315

            (11th Cir. 1990).

                 If no party files a timely objection to a factual finding in

            the report and recommendation, the Court reviews that

            finding for clear error. Macort, 208 F. Appx. at 784. Legal

                                           2
AO 72A

(Rev. 8/8

2)
            conclusions, of course, are subject to de novo review even

            if no party specifically objects. United States v. Keel, 164 F.

            Appx. 958, 961 (11th Cir. 2006); United States v. Warren,

            687 F.2d 347, 347 (11th Cir. 1982).

            IL   Background

                 A.   Procedural Background

                 On June 12, 2018, a grand jury in the Northern District

            of Georgia returned a nine-count Superseding Indictment

            against Mr. Barr and against Defendant Nadya 'vette Diaz.

            (Superseding Indictment (Docket Entry No. 35).)           The

            indictment charged both defendants with knowingly and

            willfully conspiring, in violation of 18 U.S.C. § 371, for Mr.

            Barr to possess firearms after being convicted of a felony,

            in violation of 18 U.S.C. §§ 2 and 922(g)(1). (Id.)

                                           3
AO 72A

(Rev. 8/8

2)
               The indictment also charged Mr. Barr with additional

           offenses: (1) possession of a silencer that was not

           registered to him, in violation of 26 U.S.C. §§ 5861(d),

           5845(a)(7), and 5871; (2) possessing a shotgun with a

           barrel of less than eighteen (18) inches in length, in violation

           of 26 U.S.C. §§ 5861(d), 5845(a)(2), and 5871; (3)

           possession of a firearm while being an unlawful user of a

           controlled substance, in violation of 18 U.S.C. § 922(g)(3);

           and (4) unlawfully using the identity "C.F." to obtain a

           temporary motor vehicle registration, in violation of 18

           U.S.C. § 1028(a)(7) and in violation of Georgia law as

           codified at 0.C.G.A. § 16-10-71. (Id.)

                Mr. Barr filed a Motion to Suppress on August 10,

           2018. (Mot. to Suppress (Docket Entry No. 67).) The Court

                                          4
AO 72A

(Rev.8/8

2)
           therefore conducted an evidentiary hearing on September

           12, 2018, (Docket Entry No. 76), which has been

           transcribed. (Tr. (Docket Entry No. 74).)

               On November 29, 2018, Judge Johnson issued his

           Non-Final Report and Recommendation on Mr. Barr's

           Motion to Suppress. (Non-Final Report & Recommendation

           (Docket Entry No. 95).) He recommended that the Court

           deny the Motion. Mr. Barr filed Objections to the Non-Final

           Report and Recommendation on December 10, 2018.

           (Objs. (Docket Entry No. 100).) The Court therefore finds

           this matter ripe for resolution.




                                          5
AO 72A

(Rev.8/8

2)
               B.   Factual Background

               On August 31, 2017, officers of the Whitfield County

           Sheriff's Office (the "Sheriff's Office") arrested Mr. Barr at

           his home. (Tr. at 11-12.) At the time of his arrest, Mr. Barr

           asked the officers to retrieve his cell phones from inside the

           home. (Id. at 13.) Mr. Barr also invoked his constitutional

           right to counsel by requesting an attorney. (Id. at 3-4.)

               That evening, the lead investigator, Detective Rickey

           Dewayne Holmes, approached Mr. Barr while he was in the

           jail's booking area to advise Mr. Barr of his charges. (Ti. at

           12, 16, 2-27.)    At this time, Mr. Barr asked Detective

           Holmes if they could talk.        (Id. at 12, 15-16, 26-27.)

           Detective Holmes then reminded Mr. Barr that he had

           invoked his right to counsel upon arrest, and he declined to

                                         6
AO 72A

(Rev.8/8

2)
           speak with Mr. Barr that evening. (Id. at 12, 27.) Detective

           Holmes told Mr. Barr that he should think about whether he

           wanted to speak without an attorney, then said that they

           could meet the next day if Mr. Barr still wished to talk. (Id.

           at 12, 27-29.)

               On September 1, 2017, Detective Holmes asked the

           jailors to bring Mr. Barr to an interview room. (Tr. at 13.)

           Detective Holmes also asked an evidence technician to

           bring Mr. Barr's cell phones. (Id.) Mr. Barr was in the

           interview room when Detective Holmes entered. (Id. at 14-

           15, 30.) Detective Holmes asked Mr. Barr if he still wanted

           to talk without an attorney present.        (Id.)   Mr. Barr

           responded that this depended on what Detective Holmes

           wanted to talk about. (Id. at 15-16, 30-31.) Detective

                                         7
AO 72A

(Rev.8/8

2)
           Holmes informed Mr. Barr that he could decline to answer

           any question. (Id. at 16, 31.) Detective Holmes then read

           Mr. Barr his Miranda rights and again asked Mr. Barr

           whether he wanted to talk. (Id. at 16-18, 31-32.) Mr. Barr

           agreed to speak. (Id.)

               Detective Holmes first stated that the evidence

           technician would bring Mr. Barr his cell phones, so that Mr.

           Barr could retrieve numbers from them. (Tr. at 18, 32-33.)

           Detective Holmes then began asking Mr. Barr identifying

           information. (Id. at 19-20.) After Mr. Barr's cell phones

           were brought into the interview room, Detective Holmes

           asked Mr. Barr which cell phone he needed, and Mr. Barr

           responded that he needed numbers from the smaller phone.

           (Id. at 20.) Without further questioning, Mr. Barr began

                                        8
AO 72A

(Rev.8/8

2)
           speaking to Detective Holmes. (Id. at 20-21.) During what

           became a two-hour interview, Mr. Barr did most of the

           talking and determined the topics of conversation for the

           most part. (Id. at 21.) Mr. Barr also asked to speak with

           federal agents. (Id. at 23.) Mr. Barr did not mention that

           he needed a lawyer during the interview, and, while he

           declined to answer some questions, he did not ask to end

           the interview. (Id. at 16, 24.)

           III. Discussion

               Mr. Barr contends that the statements he gave while in

           custody on September 1, 2017 must be suppressed. (Mot.

           to Suppress at 2.)     Mr. Barr argues that, because he

           invoked his constitutional right to counsel during his arrest

           on August 31, 2017, Detective Holmes was forbidden

                                         9
AO 72A

(Rev.8/8

2)
           thereafter from questioning him without an attorney present.

           (Id. at 1-2.)

                Judge Johnson concluded, however, that Mr. Barr

           "waived his right to counsel voluntarily and did so knowing

           the consequences of his decision." (Non-Final Report &

           Recommendation at 7.) He found that Mr. Barr "voluntarily

           abandoned" his right to counsel by initiating conversation

           with Detective Holmes after his arrest, and by later

           confirming his desire to speak without an attorney. (Id.)

           Judge Johnson therefore recommended that the Court deny

           Mr. Barr's Motion to Suppress. (Id.)

                Mr. Barr objects that the Government has "failed to

           meet its burden to show that Mr. Barr waived his right to

           counsel . . . ." (Objs. at 2.) More specifically, Mr. Barr

                                        10
AO 72A

(Rev.8/8

2)
           argues, the prosecution has failed to prove that he initiated

           contact with Detective Holmes "for any reason other than

           the sole purpose of retrieving contact information from his

           [cell phone]." (Id. at 6.) Mr. Barr therefore asks the Court

           to reject Judge Johnson's recommendation. (Id.)

               The Court agrees with Judge Johnson that Mr. Barr

           voluntarily waived his right to counsel by initiating a

           conversation with Detective Holmes at the Sheriff's Office.

           The questioning that occurred on September 1, 2017

           therefore did not violate Mr. Barr's constitutional rights, and

           the Court will deny Mr. Barr's Motion to Suppress.

               The Court finds that Judge Johnson accurately

           summarized the law governing Mr. Barr's right to counsel

           under the Fifth Amendment of the United States

                                         11
AO 72A

(Rev.8/8

2)
           Constitution.   In particular, the Non-Final Report and

           Recommendation correctly states: "When a person in law

           enforcement custody invokes the right to counsel, he may

           not be interrogated 'unless the accused himself initiates

           further communication, exchanges, or conversations with

           the police.' "(Non-Final Report & Recommendation at 5

           (quoting Edwards v. Arizona, 451 U.S. 477, 485 (1981)).)

           Tillie Government must prove that the waiver of the

           previously asserted right is knowing and voluntary." (Id.

           (citing Oregon v. Bradshaw, 462 U.S. 1039, 1046 (1983).)

               The Court further agrees with Judge Johnson that "Mr.

           Barr initiated the September 1, 2017 interview with Detective

           Holmes." (Non-Final Report & Recommendation at 6.) The

           Government's evidence establishes that Mr. Barr, at his

                                        12
AO 72A

(Rev.8/8

2)
           booking, asked Detective Holmes "if [they] could talk." (Ti.

           at 12.) At that time, Detective Holmes reminded Mr. Barr of

           his right to counsel and declined to speak with Mr. Barr until

           the next day. (Id.) Detective Holmes did so to ensure that

           Mr. Barr's decision to talk was thoughtful and deliberate.

           (See id. ("I told him that if he still wanted to talk to me, that

           I was going to wait until the next day. That way he could

           sleep on it and be sure that he wanted to talk without an

           attorney.").) Then, when Mr. Barr later reaffirmed his desire

           to speak without an attorney, Detective Holmes read Mr.

           Barr his Miranda rights.        (Id. at 17-18.)      Thus, the

           Government's evidence shows that Mr. Barr knowingly

           waived his right to counsel by voluntarily initiating




                                          13
AO 72A

(Rev.8/8

2)
           communication with law enforcement, and he did so

           knowing the consequences of his decision.

               Mr. Barr's objection, that he only initiated conversation

           with Detective Holmes "for the sole purpose of retrieving

           contact information" from his cell phones, is not persuasive.

           At the evidentiary hearing on this matter, Mr. Barr's counsel

           questioned Detective Holmes as to what Mr. Barr said at his

           booking. The following exchange then occurred:

                    Q: And he said to you I want to speak with
                       you about getting contacts from my
                       phone?

                    A:   He asked if he could talk with me, and I
                         said — now when he asked for the
                         contacts, it was earlier on the 31st. I don't
                         remember if he asked for them again that
                         night or not.

                    Q:   Okay.

                                         14
AO 72A

(Rev.8/8

2)
                     A.   I'm not saying that he didn't ask for the
                          contacts again that night, but I don't
                          remember specifically if he did.

                     Q. And that's perfect. So just for clarity of
                        the record, it is potential that Mr. Barr
                        said I would like to talk with you or can I
                        talk with you about getting my contacts
                        from my phone, or can I talk to you.
                        That's pretty much what he said that
                        night, one of the two?

                     A.   That's correct.

           (Tr. at 28.)

                Mr. Barr attempts to argue, based on this testimony,

           that his sole request on the night of August 31, 2017 was to

           retrieve his cell phones.        The Court does not agree.

           Detective Holmes maintained consistently while testifying

           that Mr. Barr approached him at booking and asked "to talk."

           Although Detective Holmes did concede that Mr. Barr may

                                            15
AO 72A

(Rev.8/8

2)
            have asked for his cell phones sometime that same night,

            at no point did he contradict his earlier statement that Mr.

            Barr asked him, in general terms, "to talk."

                To the extent that Detective Holmes may have

            equivocated somewhat on his version of events, in response

            to questioning from Mr. Barr's counsel, the Court still finds

            that the Government has carried its burden of proof. Judge

            Johnson acknowledged in his recommendation that "Mr.

            Barr also may have asked for numbers from his cell phone

            [at the time of his booking]," but he nonetheless concluded,

            and the Court agrees, that "the Government has established

            that Mr. Barr initiated the September 1, 2017 interview with

            Detective Holmes." (Non-Final Report & Recommendation




                                         16
AO 72A

(Rev. 8/8

2)
           at 6.)   The Court accordingly finds that the evidence

           supports the Government's position.

               Thus, in summary, the Government has shown that Mr.

           Barr's interrogation by Detective Holmes on September 1,

           2017 did not violate Mr. Barr's constitutional rights.

           Although Mr. Barr invoked his right to counsel at his arrest

           on August 31, 2017, he voluntarily waived that right by

           asking Detective Holmes to speak with him while in custody

           at the Sheriff's Office, and by later reaffirming his desire to

           talk without an attorney present. The Court therefore will

           deny Mr. Barr's Motion to Suppress his statements.




                                         17
AO 72A

(Rev.8/8

2)
            IV. Conclusion

                    ACCORDINGLY, the Court ADOPTS the Non-Final

            Report and Recommendation of United States District Judge

            Walter E. Johnson [95], OVERRULES Mr. Barr's Objections

            thereto [100], and DENIES Mr. Barr's Motion to Suppress

            [67].

                    IT IS SO ORDERED, this thl 2 day of December, 2018.


                            SENI     UNI17EDS A    ES ISTRICT JUDGE




                                          18
AO 72A

(Rev. 8/8

2)
